*884OPINION.
Lansdon:
The petitioner avers that it sustained a loss in the amount of $6,523.05 in the transactions through which it acquired the stock and the assets of the Miller Baking Co. It arrives at the amount of the alleged loss by subtracting the net book value of the assets purchased from the Miller Baking Co. for $1 from the amount that it paid for 75 shares of the stock of such company. The Commissioner has disallowed the alleged loss as a deduction from the gross income of the petitioner for the taxable year on the theory that there was only one transaction and that the amount of $6,523.05 represents *885the good will value of the Miller Baking Co. acquired by the petitioner when it bought the stock and assets of that concern.
The purchase of all the capital stock of the Miller Baking Co. by the petitioner and its stockholders resulted in the affiliation of the two concerns. The subsequent dealings in the taxable year between the Miller Baking Co. and the petitioner were intercompany transactions from which neither gain nor loss under the income tax laws resulted.

Judgment will ie entered for the Commissioner.